Citation Nr: 0535085	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability 
to include asteroid hyalosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a left eye 
disability to include asteroid hyalosis that was manifest in 
service or that is related to disease or injury during 
service.


CONCLUSION OF LAW

A left eye disability to include asteroid hyalosis was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include the June 1943 enlistment 
physical examination.  On examination the eyes were normal.

In July 1945, the veteran was seen complaining of itching and 
redness of the left eye with pus formation of one month 
duration.  He had started to notice an itching sensation of 
the left eye about one month before.  After one week, the 
left eye had become quite red and a purulent discharge 
developed.  Despite being treated on board ship, the 
condition had recurred several times over the past month.  
Examination was normal except for a purulent type 
conjunctivitis of the left eye.  Vision was within normal 
limits.  The impression was purulent type conjunctivitis of 
the left eye.  By the end of July 1945, it was noted that the 
left eye infection had cleared-up and the veteran was deemed 
to be well and he returned to duty.

On the March 1946 separation physical examination, the eyes 
were clinically evaluated as normal.  Bilateral visual acuity 
was 20/20.

A January 1950 report of medical history indicates that the 
veteran had never worn glasses.  On examination, no 
disability of either eye was found.  Bilateral vision was 
20/20.  

On VA examination in January 1979, the veteran reported 
having suffered from conjunctivitis during service with no 
recurrence.  Corrected vision was 20/20.  The veteran wore 
glasses for myopia and an astigmatism.  No disability of the 
eye was diagnosed.

An August 1999 private medical report indicates that the 
veteran complained of bilateral decreased vision.  Past 
ocular history included cataracts.  The assessments included 
cataracts of each eye, posterior vitreous detachment of the 
right eye, and asteroid hyalosis of the left eye.

The veteran testified in November 2004 that he suffered from 
conjunctivitis in service; that he injured his head during 
service when a large wave hit his ship which in turn affected 
his left eye; and that no doctor had ever related a current 
left eye disability with the veteran's military service.  

On VA eye examination in May 2005, a history of a cataract 
excision of the left eye in 1999 was noted.  A history of a 
blow to the head during service was also noted.  Best correct 
visual acuity of the left eye was 20/40.  On examination, 
there was a posterior chamber intraocular lens implant of the 
left eye.  There was mild epiretinal membrane and drusen 
scattered throughout the posterior pole of both eyes.  There 
was also very mild asteroid hyalosis of the left eye.  The 
diagnosis was asteroid hyalosis of the left eye that was not 
related to an injury to the head in 1945.  Asteroid hyalosis 
was a phenomenon associated with deposits of calcium material 
in the vitreous and had nothing to do with a head injury.  
Drusen, epiretinal membrane and maybe some early age-related 
macular degeneration of the left eye were also not related to 
any sort of head trauma.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from left eye 
disability to include asteroid hyalosis that is related to a 
head injury and conjunctivitis suffered during service.  The 
evidence does not support this claim. 

The veteran contends that he injured his head in service when 
he was thrown from his bunk on board ship.  The veteran's 
service medical records are silent regarding whether he 
suffered a head injury.  He is, however, competent to relate 
what happened to him during service.  In short, there is no 
valid basis upon which to doubt the credibility of the facts 
and circumstances surrounding the alleged inservice head 
injury.  As a result, the Board finds that the evidence 
supports the veteran's allegation that he injured his head 
during service.  

The service medical evidence shows that the veteran's eyes 
were normal upon entrance into service in June 1943.  
Multiple notations in July 1945 reflect that the veteran was 
receiving treatment for conjunctivitis.  By the end of July 
1945, the left eye infection had cleared up and the veteran 
returned to duty.  The remainder of the service medical 
records are silent regarding complaints, findings or 
diagnoses of a left eye disability.  On the March 1946 
separation physical examination, the left eye was clinically 
evaluated as normal.  On examination in January 1950, no eye 
disability was found and on VA examination in January 1979 no 
eye disability was found.  It was noted in the 1979 report of 
examination that there had been no recurrence of 
conjunctivitis since service.  

The post service medical record demonstrates the onset of a 
chronic left eye disability in the late 1990s.  An August 
1999 private medical report shows that the veteran had 
recently undergone surgery for the removal of a cataract of 
the left eye.  Also present was asteroid hyalosis of the left 
eye.  

In the furtherance of this appeal, the veteran was provided a 
VA eye examination in May 2005.  The history of a head injury 
during service was noted.  The diagnosis was asteroid 
hyalosis, drusen, epiretinal membrane, and maybe early 
macular degeneration of the left eye.  The examiner opined 
that the currently diagnosed left eye disabilities were not 
related to any sort of head trauma to include the head injury 
in 1945.  The examiner further noted that asteroid hyalosis 
was a phenomenon associated with calcium materials in the 
vitreous of the eye and had nothing to do with a head injury.  

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between a 
current disability of the left eye (first manifest many years 
after service) and the veteran's service.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA physician opined in May 2005 that the currently 
diagnosed left eye disabilities were not related to any sort 
of head trauma to include the head injury in 1945.  As the VA 
examiner provided a reasoned opinion based on an accurate 
review of the entire record, the Board will therefore accord 
significant probative value to this opinion.  There is no 
medical evidence or opinion to the contrary.  In fact, the 
veteran testified in November 2004 that no physician had ever 
related a current left eye disability with the veteran's 
service.  Moreover, there is no medical evidence or opinion 
that would link any current left eye disability (first 
manifest decades after service) with any other aspect of 
service to include the fact that the veteran suffered from 
conjunctivitis in July 1945.

It is equally clear that the veteran's statements and 
testimony (although he can comment on what he observed), do 
not rise to the level of competent medical evidence of a 
diagnosis or a nexus opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The lay evidence of record is 
probative to the fact that the veteran injured his head 
during service but it does not speak to the issue of whether 
a chronic left eye disability (first manifest many years 
after service) is related to disease or injury in service.  
Accordingly, the lay evidence submitted lacks any significant 
probative value relative to the issue on appeal and the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in November 2002 and May 2003 as well 
as a statement of the case in May 2003 and a supplemental 
statement of the case in September 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The Board notes that the November 2002 and May 
2003 letters provided the veteran with notice regarding a de 
novo claim of service connection for a left eye disability at 
a time when the issue was whether new and material evidence 
had been submitted.  Thereafter, the Board reopened the 
instant claim in its April 2005 decision thereby rendering 
immaterial the fact that the veteran did not initially 
receive notice relative to a finality claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran's complete 
service medical records are of record and he appeared and 
presented testimony in support of his claim in November 2004.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided a 
VA examination in May 2005 to include a medical nexus opinion 
with regard to the instant claim.  Although it is unclear 
upon a review of the report of examination as to whether the 
examiner had the veteran's claims folder for review, the 
examiner accurately recounted the veteran's medical history 
and for the purposes of the opinion, accepted as fact that 
the veteran had injured his head during service.  The Board 
therefore finds that the May 2005 examination and opinion are 
medically sound and, thus, the evidence currently of record 
is adequate to fully and fairly evaluate the veteran's appeal 
under 38 C.F.R. § 3.159 without affording the veteran another 
VA examination.  As another examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in November 2002 prior to the initial unfavorable AOJ 
decision in January 2003. 


ORDER

Entitlement to service connection for a left eye disability 
to include asteroid hyalosis is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


